Citation Nr: 0927512	
Decision Date: 07/23/09    Archive Date: 07/30/09

DOCKET NO.  08-02 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable rating for 
spondylolisthesis of L4 to L5 with mild degenerative disc 
disease, and in excess of 10 percent disabling beginning 
March 17, 2008.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Megan L. Engebretson, Associate Counsel


INTRODUCTION

The Veteran had active service from August 2001 to August 
2005. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

In a March 2009 rating decision, the RO increased the rating 
for the service-connected spondylolisthesis of L4 to L5 with 
mild degenerative disc disease from zero percent disabling to 
10 percent disabling, effective March 17, 2008.  Because the 
increase in the rating of the Veteran's spondylolisthesis of 
L4 to L5 with mild degenerative disc disease disability does 
not represent the maximum rating available for the condition, 
the Veteran's claim remains in appellate status.  See AB v. 
Brown, 6 Vet. App. 35 (1993).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks entitlement to an initial compensable 
rating for spondylolisthesis of L4 to L5 with mild 
degenerative disc disease, and in excess of 10 percent 
disabling beginning March 17, 2008.  The Veteran contends 
that his condition is more severe than contemplated by his 
current disability rating scheme.

The most recent VA Compensation and Pension (C&P) examination 
was conducted in March 2008.  In April 2009 the Veteran had a 
magnetic resonance imaging (MRI) study of his spine which 
revealed he had mild lumbar straightening and mild disc 
height loss.  The Veteran sent these results to VA in April 
2009 along with a statement in support of his claim stating 
that the MRI revealed he had a herniated disc and since this 
information was not available during his last examination, he 
would like his claim reevaluated.  Additionally, the Veteran 
has reported that since his last C&P evaluation the pain from 
his back radiates to his left leg causing him to experience 
paralysis and excruciating pain in that leg.  As there is an 
indication in the claims file that the Veteran's condition 
has worsened since the March 2008 C&P examination, the Board 
has no discretion and must remand this matter to afford the 
Veteran a contemporaneous VA examination to assess the 
current nature, extent, and severity of his spondylolisthesis 
of L4 to L5 with mild degenerative disc disease.  See Snuffer 
v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 
(1995), 60 Fed. Reg. 43,186 (1995).

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center in Washington, DC for the following action:

1.  The Veteran should be afforded an 
appropriate VA examination to determine 
the nature, extent, and severity of his 
spondylolisthesis of L4 to L5 with mild 
degenerative disc.  The claims folder 
should be made available to and reviewed 
by the examiner.  

All indicated tests, including range of 
motion studies, should be performed.  The 
examiner should express the findings of 
the range of motion studies in degrees and 
in relation to normal range of motion, and 
should fully describe any pain, weakened 
movement, excess fatigability, and 
incoordination present.  To the extent 
possible, the examiner should express any 
functional loss in terms of additional 
degrees of limited motion of the affected 
joint.  

The examiner must also identify any 
neurological impairment, to specifically 
include stating whether the Veteran has 
bowel or bladder problems.  The examiner 
must also state whether the Veteran has 
pain, radiculopathy or numbness in his 
lower extremities, including whether his 
spine disability causes the pain 
complained of in the Veteran's testes and 
left leg.  Finally, determine the severity 
of the Veteran's neurological impairment 
and identify whether the impairment, if 
any, is mild, moderate, moderately severe, 
or severe with marked muscular atrophy.  

The examiner should set forth a complete 
rationale for all conclusions in a legible 
report.

2.  Thereafter, readjudicate the Veteran's 
claim.  If the benefit sought on appeal is 
not granted in full, the Veteran and his 
representative should be issued a 
supplemental statement of the case and 
provided an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



